Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 09, 2016

The Court of Appeals hereby passes the following order:

A16D0470. PATRICK KOROMA v. THE STATE.

      Patrick Koroma filed this discretionary application seeking review of the trial
court’s order denying his motion to modify his sentence. A sentencing court may
modify a sentence within one year of its imposition or within 120 days after remittitur
following a direct appeal, whichever is later. See OCGA § 17-10-1 (f); Frazier v.
State, 302 Ga. App. 346, 347-348 (691 SE2d 247) (2010). The denial of a timely
motion to modify a sentence under OCGA § 17-10-1 (f) is directly appealable. See,
e. g., Anderson v. State, 290 Ga. App. 890 (660 SE2d 876) (2008); Maldonado v.
State, 260 Ga. App. 580 (580 SE2d 330) (2003).
      This Court will grant a timely discretionary application if the lower court’s
order is directly appealable. See OCGA § 5-6-35 (j). From the limited application
material submitted, it appears that Koroma’s motion was filed within one year of his
sentencing, rendering the order denying the motion directly appealable. Accordingly,
this application is hereby GRANTED. Koroma shall have ten days from the date of
this order to file a notice of appeal with the trial court if he has not already done so.
See OCGA § 5-6-35 (g). The clerk of the trial court is directed to include a copy of
this order in the record transmitted to the Court of Appeals
Court of Appeals of the State of Georgia
                                     08/09/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.